Title: From Benjamin Franklin to John Paul Jones, 1 April 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Versailles, April 1. 1780
Enclosed is the Order from the Prince de Montbarey, for the Delivery to you of the Arms and Gun powder mentioned in Mine of Yesterday, which you will receive per Post.— This Courier carries also from me a Pacquet directed to you from Mr. Dumas, enclosing one for Congress to your Care.— By the Post M. de Chaumont has written to his Correspondent M. Monplaisir at L’Orient, to advance 100,000 Livres for the Americans of the Alliance & Bonhomme Richard on Account.— My best Wishes ever attend you.
Your most obedient humble Servant
(Signed) B Franklin
A True Copy taken at L’Orient in August 1780 by Tho: Hutchins 
Notation: (No. 3) From his Excellency Dr. Franklin Versailles April 1st. 1780— No. 45. Copd.
